Citation Nr: 1034033	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits 
pursuant to 38 U.S.C. Chapter 35.


WITNESSES AT HEARING ON APPEAL

The appellant and R. L.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




REMAND

The Veteran served on active duty from November 1942 to November 
1944.  The Veteran died in November 1982.  The appellant in this 
claim is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
Muskogee Education Center, located at the Muskogee, Oklahoma, 
Regional Office (RO), which denied the appellant's claim for DEA.  

In August 2010, the appellant appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of her 
claim.  Assisting her with translation at her hearing was R. L.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  

In regard to a claim for DEA, for the purposes of survivors' and 
dependents' educational assistance under Chapter 35, Title 38, 
United States Code, the child, spouse, or surviving spouse of a 
Veteran will have basic eligibility if certain conditions are 
met, including that the Veteran was discharged from service under 
conditions other than dishonorable, or died in service, and, a 
permanent and total service-connected disability was in existence 
at the date of the Veteran's death, or that the Veteran died as a 
result of a service-connected disability.  38 U.S.C.A. § 3500, 
3501(a)(1), 3510 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807(a), 
21.3021 (2009).

At her hearing before the undersigned in August 2010, the 
appellant indicated that she had a claim for service connection 
for the cause of the Veteran's death pending, and which she had 
appealed, at the RO in St. Paul, Minnesota.  The records before 
the Board show that in a March 2010 e-mail, it was noted that 
electronic records indicated that a reopened claim for service 
connection for the cause of the Veteran's death was pending.  The 
claims file which would include the records and actions 
pertaining to this claim has not been forwarded to the Board.  

The record currently available to the Board indicates that the 
Veteran had pes planus, heart disease, brain thrombosis, anxiety, 
and hemorrhoids.  His certificate of death shows that he died of 
cardio-pulmonary arrest due to a cerebral vascular accident due 
to arteriosclerotic disease.  DEA benefits would be available if 
service connection for the cause of the Veteran's death were to 
be established.  Therefore, eligibility for the DEA benefits is 
contingent upon a definitive determination as to the claim for 
service connection for the cause of the Veteran's death.  

The Board finds the current claim for DEA, pursuant to 38 U.S.C., 
Chapter 35, is inextricably intertwined with the claim for 
service connection for the cause of the Veteran's death which the 
appellant states is being considered by the RO; therefore, it 
must be remanded for additional development.  Because the 
resolutions of the claims are inextricably intertwined, a Board 
decision on the DEA claim at this time would be premature.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated); and see Smith v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001).  Therefore, it would be inappropriate for 
the Board to decide the DEA claim at this juncture.  

Additionally, the complete record is not currently before the 
Board, as the claims file has not been supplied to the Board.  A 
remand is also required to obtain the claims file prior to a 
determination by the Board on the issue of DEA.  

In light of the remand, the appellant should be sent a new notice 
letter concerning her claim to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Send a notice letter to the appellant.  
The letter should notify her of the 
information and evidence necessary to 
substantiate a claim for DEA benefits under 
38 U.S.C. Chapter 35.  The appellant should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Review the record to determine the 
status of the appellant's claim for the 
cause of the Veteran's death and to ensure 
that the appellant's claim pertaining to 
service connection for the cause of the 
Veteran's death has been properly advanced, 
pursuant to the applicable notification, 
procedural and appellate obligations as 
they pertain to that decision.  If a notice 
of disagreement has been filed and a 
statement of the case has not been issued, 
one should be sent to the appellate with 
proper notification to the appellant 
regarding the timely submission of a 
substantive appeal, and an appropriate time 
should be allowed for receipt, if 
necessary.  

3.  Following completion of the above, re-
adjudicate the claim for DEA.  If the 
benefit sought is not granted, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim, including the claims 
file, should then be returned to the Board 
as warranted.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

